Citation Nr: 1117189	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, including service in Vietnam from 27 March 1968 to 26 July 1968.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  The Veteran disagreed and perfected an appeal.

The Veteran testified in support of his claim at an August 2010 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

Clear and convincing evidence supports a conclusion that the Veteran was not subjected to mortar, small arms or rocket attacks while he was assigned to a unit located at Cam Ranh Bay, Vietnam between 1 April 1968 and 26 July 1968.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that while he served in Vietnam, he experienced sniper, mortar and rocket attacks and witnessed fellow soldiers being wounded or killed.  He has testified that those experiences caused him to fear for his life and the record includes a diagnosis of PTSD related to the Veteran's unverified war experiences.  The Veteran seeks service connection.

The Board will first address preliminary matters and then render a decision on the appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated April and August 2008 of the evidence required to substantiate a claim for service connection and the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability.  In addition, the letters told the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The April 2008 notice letter informed him of the rating criteria for PTSD and informed him of the need to provide information concerning a stressor event that occurred during service. 

The record shows that VBA obtained service treatment records, pages from his service personnel records, VA treatment records and Vet Center records.  The Veteran received a VA psychiatric examination in September 2008.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claim.  As described above, the Veteran testified at a hearing at the RO before the undersigned VLJ.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).  VA has recently changed regulations pertaining to claims of service connection for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The new regulation augments and displaces prior regulations and Court rulings.  

Previously the evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD varied depending on whether the veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence established that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor was related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor was consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone could establish the occurrence of the claimed in-service stressor.
Where, however, the VA determined that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, were not be enough to establish the occurrence of the alleged stressor.  Instead, the record had to contain service records or other credible evidence which corroborated the stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Analysis

The Veteran essentially contends that he was fearful during his active duty service in Vietnam.  His statements and testimony regarding what specific events made him fearful have evolved over the course of his pending claim.  

The Board observes that the record evidence supports the Veteran in that it shows he served in Vietnam between 27 March 1968 and 26 July 1968, and it contains a diagnosis of PTSD by a VA psychiatrist who determined that the Veteran's stressor event was related to sniper and mortar fire in Vietnam.  Thus, two elements of 38 U.S.C.A. § 3.304(f) have been satisfied.  The crux of this claim is whether there is clear and convincing evidence that the Veteran's symptoms are not related to the events the VA psychiatrist described and whether the events described by the Veteran are consistent with the nature of his service in Vietnam allowing the Board to accept his lay statements establishing the stressor event without independent corroboration.

The Veteran claimed in an April 2008 statement that he was seeking service connection for PTSD caused by "combat experiences" in Vietnam in "1967 to 1968," where "I came under sniper mortar & rocket attacks with several comrades killed or injured."  In a May 2008 statement, the Veteran contended that in April 1967 at Cam Ranh Bay "while building housing for troops our vehicles experienced mortar fire, sniper fire, rocket attacks with numerous injured or killed."    As noted above, the Veteran was examined in September 2008 by a VA psychiatrist.  The examiner reported the Veteran's stressor event as follows:

[The Veteran was] in combat engineer outfit with task of building road, they were subjected to sniper fire & mortar fire a lot.  [The Veteran saw] "my friends get hit & killed."  [There] were a lot of times when their unit was under fire, ambushed a few times, pulled wounded soldiers out of harm's way.

The Veteran stated that the events described to the psychiatrist occurred sometime at the end of 1967 or in 1968. 

In the July 2009 VA-Form 9 substantive appeal, the Veteran stated that he "made an error on dates and am trying to correct my stressor."  At the August 2010 hearing, the Veteran testified that he "never really sat down and did a stressor because being honest with you, I can't remember that far back as to what went - took place."  It appears that the Veteran may have been confused about what a stressor event was, because he also testified that "some of the things I would talk about," and "I could tell you of the stuff, but I never did a stressor."  The Veteran, through his representative, further testified that he feared for his life while he was at Cam Ranh Bay, but that he never left Cam Ranh Bay once he got there.  See hearing transcript at page 10.  

There was no testimony at the August 2010 Board hearing regarding attacks on a convoy or housing where the Veteran was located, and he never testified about being under sniper fire or witnessing comrades being hit by small arms fire or any other fire from enemy soldiers.  In essence, the Veteran testified that he witnessed mortar fire [hearing testimony at page 6]; was always in fear for his life [page 7]; remembered a mortar attack when he first arrived in Vietnam but cannot recall the location where it happened [page 8]; saw rocket attacks on another area of Cam Ranh Bay base [page 9]; and, went on a boat up a river to support the unloading of bombs from ships [page 11].

Also of record is a response from the Joint Services Research and Records Center (JSRRC) dated August 2008.  JSRRC indicated that it conducted a search of combat unit records and discovered that there were none that described "any attacks on Cam Ranh Bay during the period April 1, 1968, through July 31, 1968."  The Center did report that it found several reports of small arms, rocket or mortar attacks on Cam Ranh Bay at times before April 1, 1968, and after July 31, 1968.  As noted, the Veteran's service personnel records in the VA claims folder include a page 3 or Record of Assignments.  That record indicates that the Veteran arrived in Vietnam on March 27, 1968, and that he left Vietnam on May 26, 1968.  None of the documented events reported by the Center occurred between March 27 and April 1, 1968.

The Board finds that the Veteran's statements regarding his experiences in Vietnam as they pertain to witnessing or being exposed to mortar, small arms or rocket attacks are not credible.  The Veteran testified that he never left Cam Ranh Bay after he got there and the evidence is that there were no attacks on the base involving mortar, small arms or rockets.  The Veteran's statements have changed over time.  At the beginning of the Veteran's claim, his statements were that he was personally involved in small arms, mortar or rocket attacks and that it killed and wounded his fellow soldiers and that he assisted them.  Those statements also put the time of the attacks in 1967 or the beginning of 1968, yet the Veteran's service personnel records show that during that period he was assigned to a unit in Germany.  The Board recognizes that the Veteran saw that the dates were wrong and notified the RO that they were wrong, but there is no statement or testimony after the VA Form 9 notice that explained when small arms, mortar and rocket attacks he was personally involved in and that killed soldiers occurred while he was assigned to Cam Ranh Bay.  

The Veteran has never stated that he was involved in combat, only that he had "combat experiences."  Yet, he told the VLJ that he did not carry a weapon during his four month assignment in Vietnam.  See hearing transcript at page 19.  The Board also notes there is no evidence in the Veteran's service record or on the Veteran's DD-214 that he was awarded any medal indicating combat or a Combat Infantry Badge or other award indicating that he served in combat. 

The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also held that the Board may consider whether the veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the contemporaneous evidence is that the entire time the Veteran was assigned to Cam Ranh Bay there were no small arms, mortar or rocket attacks.  The Veteran's testimony and statements to the contrary are not as persuasive as the contemporary evidence and they are suspect because they are associated with a claim for monetary benefits.

In sum, the Board finds that there is clear and convincing evidence that the stressor event or events relied upon by the September 2008 VA psychiatrist did not occur.  The Board also finds that the statements of the Veteran regarding the occurrence of attacks that underlie his PTSD diagnosis are unreliable and not credible when taken in context of the entire record.  Finally, the Board finds that the Veteran's statements do comport with the place and type of service the Veteran performed in Vietnam, they do not comport with the circumstances of the Veteran's service; indeed, a preponderance of the reliable evidence establishes that they did not occur.  For that reason, the Board will not accept the Veteran's lay testimony as proof that the stressor event found by the VA psychiatrist in fact occurred.

In so finding, the Board wishes to acknowledge that the Veteran provided service in Vietnam and that he now suffers from psychiatric problems that may be associated with that service.  The preponderance of the evidence in the record, however, supports a conclusion that the Veteran did not experience the attacks he described to the VA psychiatrist and upon which the psychiatrist's diagnosis of PTSD relied.  Therefore, entitlement to service connection for an acquired psychiatric disorder to include PTSD is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


